Citation Nr: 0832661	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision (which 
denied service connection for tinnitus and service connection 
for degenerative joint disease of the lumbar spine), and on 
appeal from an August 2005 rating decision, which denied 
service for a right knee disorder.  These decisions were 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In December 2007 the Board remanded the matter for additional 
development, including the acquisition of compensation and 
pension (C&P) examinations with opinions as to whether the 
veteran's claimed disorders are aggravated by the veteran's 
service-connected left knee disability.  The report of these 
examinations, which were duly conducted in January 2008, is 
of record.

In a rating decision dated in February 2008 the RO granted 
service connection for tinnitus.  Service connection for 
tinnitus having been granted, that issue is no longer on 
appeal.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative joint 
disease of the left knee, status post arthroplasty (left knee 
disability), which is evaluated as 30 percent disabling.

2.  The preponderance of the medical evidence shows that the 
veteran's right knee disability was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including to his service-
connected left knee disability.

3.  The preponderance of the medical evidence shows that the 
veteran's low back was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin, including to his service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006, 2007).  

2.  A low back disability was not incurred in or aggravated 
by service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006, 2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for a low back disorder 
and a right knee disorder, including as secondary to his 
service-connected left knee disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) are negative for complaints 
of or treatment for right knee or back pain during service, 
and the veteran has not so alleged.  The record also contains 
no medical evidence of symptomatology within the year 
following service, and no opinion evidence that alleges that 
a current right knee or back disorder was incurred during 
active military service.  Accordingly, service connection on 
a direct basis must be denied.  38 C.F.R. § 3.303.  However, 
the veteran has also alleged that his right knee and back 
disorders are secondary to a left knee disorder.

Medical records dating from May 2003 contain evidence of a 
right knee and lumbar spine disorder.  The record also 
confirms that service connection is in effect for left knee 
disability.

In June 2004 the veteran was accorded a C&P spine 
examination.  The examiner reports that the claims file was 
reviewed.  During the examination the veteran reported that 
he had had low back pain for about ten years.  Physical 
examination found no muscle spasm or tenderness of the 
lumbosacral muscles.  The examiner also remarked that the 
veteran's gait was normal, and that the veteran used no 
assistive devices.  X-rays were also normal.  Diagnosis was 
degenerative joint disease of the lumbar spine, mild loss of 
function due to pain.  Good range of motion.  No additional 
limitations."  According to the examiner, "his back pain 
has no relationship to his knee problem."

In a letter dated in March 2005 a private physician informed 
that he had seen the veteran once in his office for bilateral 
knee pain and low back pain.  The physician stated:

He says his problems began when he 
sustained a crush injury to his left knee 
while in the military back in his 
twenties.  In the past year or so, he has 
developed the pain in his low back and 
right knee as well.  Radiographs done two 
weeks ago show moderate degenerative 
changes of both the lumbar spine and his 
right knee.

The physician then averred that "it is as likely as not that 
his advanced degenerative arthritis of his left knee 
contributed to development of degenerative arthritis in his 
right knee and lumbar spine."

In July 2005 the veteran was accorded a C&P knee examination.  
The examiner reports that the claims file was reviewed.  
During the examination the veteran reported the onset of pain 
in the right knee "about four years ago."  The examiner 
added:

This has really been a fairly minimal 
pain problem but says that the knee just 
feels "weak."  He does have frequent 
episodes of burning pain across the 
anterior aspect of both medial and 
lateral joint lines but again, the sense 
of weakness and giving way is the primary 
symptom in that area.  Again, x-rays made 
in this facility do not show any 
particular abnormality in the right knee 
but he continues to have that mild 
problem as a nagging ongoing problem 
without any serious flare ups.

Examination of the right knee was normal, with range of 
motion of 0 to 120.  Diagnosis was "arthralgia, right knee, 
unknown etiology."  According to the examiner, there was no 
causal relationship between the veteran's service-connected 
left knee problem and his right knee pain.  In May 2007 the 
examiner added:

In June of 2005 I stated my opinion that 
there was no causal relationship between 
his two knee conditions.  My opinion on 
that matter has not changed.  
Furthermore, in my opinion, there is no 
causal relationship between his left knee 
condition and his low back pain.  There 
is nothing either in medical records or 
anywhere else that would support that 
conclusion.  Therefore, in my opinion 
both his lumbar spine problems and right 
knee problems are totally unconnected to 
his left knee problem which of course is 
service-connected.

In December 2007 the Board remanded the issues of service 
connection for a right knee and a low back disorder for 
additional development, including C&P examinations and an 
opinion as to whether the veteran's nonservice-connected 
right knee and back disorders are aggravated by his service-
connected right knee disability.

In January 2008 a new C&P examination was conducted.  The 
examiner noted that the claims file was reviewed.  During the 
examination the veteran reported the onset of pain in the 
right knee "about four years ago."  He also said that he 
began having low back pain in the mid 1980s, and added that 
it had "gradually worsened and become more constant since 
around 2000."  Diagnoses included "right knee 
patellofemoral syndrome" and "degenerative joint disease of 
the lumbar spine."  According to the examiner, the veteran's 
right knee condition and his degenerative joint disease of 
the lumbar spine is "less likely as not (less than 50/50 
probability) caused by, aggravated by or a result of his 
service-connected left knee condition."  The examiner 
explained:

His right knee condition did not begin 
until several years after his military 
service and his left knee injury.  The 
condition of the right knee is of a 
degree that is commonly associated with 
normal aging.  His current gait does not 
place any unusual stress on the right 
knee.  My clinical experience and the 
medical literature do not support a 
causal relationship between the veteran's 
left and right knee conditions.

. . .

His low back condition did not begin 
until several years after his military 
service and his left knee injury.  The 
condition of his lower back is of a 
degree that is commonly associated with 
normal aging.  His current gait does not 
place any unusual stress on his back.  My 
clinical experience and the medical 
literature does not support a causal 
relationship between the veteran's left 
condition and his lumbar spine djd.

The January 2008 opinion is entitled to great probative value 
as it was based on an examination of the veteran and a review 
of the claims file and as the examiner has provided a 
complete rationale for his opinion based on his personal 
examination of the veteran and his review of the claims file.  
Conversely, the Board notes that the March 2005 private 
physician, who opined that there was a nexus between the 
veteran's nonservice-connected right knee and back disorders 
and his service-connected left knee disability, provided no 
rationale for his opinion, and did not aver that the claims 
file was reviewed.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  The Board consequently finds the 
March 2005 evidence to be of minimal probative value.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  The March 2005 opinion is, 
therefore, outweighed by the other opinion.

Thus, the probative medical evidence weighs against linking 
the veteran's right knee and low back disorders to service or 
to a service-connected disability, service connection for a 
low back disorder must be denied.  

In reaching these determinations, the Board does not question 
the veteran's sincerity that his right knee and low back 
disabilities are related to service or to his service-
connected left knee disability.  As a lay person, however, he 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claims, service 
connection must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In letters dated in March and December 2004 and December 2007 
the veteran was apprised of the information and evidence 
necessary to establish his claims for service connection; of 
the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  In 
the December 2007 letter he was also notified of how VA 
determines disability ratings and effective dates.  Although 
notice of how VA determines disability ratings and effective 
dates was issued after the July 2004 and August 2005 rating 
decisions, the Board notes that the matter was readjudicated 
and a Supplemental Statement of the Case was issued in April 
2008.  The Board thus finds that the veteran was provided 
adequate notice in accordance with 38 U.S.C.A. §§ 5103, 5103A 
with regard to his claim for service connection.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  In 
addition, the veteran has been accorded numerous C&P 
examinations; the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


